Citation Nr: 1512532	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as extreme anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the record.

When this claim was most recently before the Board in May 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim is decided.

The Veteran contends that he has a psychiatric disorder related to his treatment for tuberculosis in service and a vehicle accident in service.

In March 2013, the Board remanded the Veteran's claim, in part, for a VA examination to ascertain the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  

The Veteran was afforded a VA examination in September 2013 that resulted in a diagnosis of psychosis not otherwise specified, alcohol abuse, and cocaine abuse.  The VA examiner reviewed a history of the Veteran's childhood, military experiences, employment, mental health, periods of homelessness, incarceration, and substance abuse but noted the Veteran was not a reliable historian due to conflicting reports during the interview and observed decreased ability to recall details, including specific dates for events, and disturbed thought processes that contributed to the Veteran's reduced ability for recall and accuracy.  The Veteran indicated that he enjoyed the military but was discouraged from continuing active duty service due to treatment for tuberculosis.  He reported onset of symptoms since his mother passed away in 2004 of anxiety, paranoia, sleeplessness, intermittent depression, familial conflict, and "seeing demons" after his mother died and while using crack cocaine.  He noted that after separation from service he felt people were watching him, "after him," and reading his thoughts, and that he was claustrophobic or paranoid in crowded areas, would freeze in fear when people looked at him in public, and that the symptoms worsened while attending classes, causing him to become anxious due to excessive sweating.  The examiner found the Veteran generally polite and cooperative, but guarded, with mildly anxious mood, slightly guarded and suspicious affect, and symptoms of tangential thought processes with frequent need for redirecting, some loosening of associations, vague visual hallucinations that occurred primarily during his crack cocaine abuse, some preoccupation with good and evil, a tendency to perceive events with religious meaning, and significant paranoia.  

The examiner noted that the Veteran's most pervasive symptoms of chronic paranoia, severely tangential thought processes, significant loosening of associations and ideas of reference were most consistent with a significant thought disorder and although his clinical presentation was consistent with schizophrenia, it was not diagnosed due to lack of formal evidence of persistent auditory or visual hallucinations outside of context of significant cocaine abuse.  The examiner noted some clinicians would consider a diagnosis of a severe personality disorder, with avoidant, paranoid, narcissistic, and antisocial features, but that would require significant speculation into his behavior in younger years; therefore, the examiner concluded that it was most accurate to diagnose psychosis, not otherwise specified, and alcohol dependence and cocaine abuse in remission.  The examiner opined that it was less likely as not that psychosis was directly caused by or related to military service because the Veteran first described symptoms of paranoia with magical thinking and loosening of associations during period of crack cocaine abuse while enrolled in computer classes in 1986, and there was no evidence to suggest paranoia, anxiety, or mood changes were related to military experiences.  The examiner found alcohol was used to self-manage symptoms of paranoia, anxiety, and insomnia and that psychotic symptoms between 1986 and 2000 were comorbid with cocaine use.  The examiner noted that the Veteran's anxiety was more clinically consistent with pervasive paranoia of thought disorder and there was no evidence to support a significant anxiety reaction independent of paranoia or related to specific events in the military, to include treatment for tuberculosis or a vehicle accident, because the Veteran did not provide a history consistent with persistent anxiety symptoms other than as related to chronic paranoia and thought disorder.  The examiner found no other mental conditions were present.

After reviewing the September 2013 VA examination report, the Board has determined that the originating agency did not substantially comply with the June 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the September 2013 VA examination report inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the conclusions reached by the September 2013 VA examiner do not fully address the requested inquiries.  The September 2013 VA examiner only considered the symptoms presented at the examination, but failed to provide an opinion on all acquired psychiatric disorders present during the period of the claim, to include major depressive disorder, depressive disorder not otherwise specified, and mood disorder not otherwise specified.  The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the VA examiner failed to address all evidence of record when concluding that there was no evidence that supported a finding that the Veteran's diagnosis of anxiety disorder was related to active service, to include treatment for tuberculosis or a vehicle accident.  Specifically, the examiner failed to comment on April 2013 statements from the Veteran's VA psychiatric treatment providers that the Veteran's anxiety disorder began in service.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records for the period from May 2014 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include VA Medical Center treatment records for the time period from May 2014 to the present.

2. Then, all pertinent evidence of record must be made available to and reviewed by the September 2013 examiner. 

Based on the review of the Veteran's pertinent history and the prior examination results, the examiner should identify each acquired psychiatric disorder present during the period of the claim.  With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  The examiner should address each of the acquired psychiatric disorders diagnosed during the period of the claim or explain why the prior diagnosis or diagnoses were incorrect.

The rationale for all opinions expressed must also be provided.  The examiner should specifically discuss the April 2013 statements from the Veteran's VA psychiatric treatment providers that the Veteran's anxiety disorder began in service.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the September 2013 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another psychologist or psychiatrist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

